DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent Application 16/518,789 (Lee et al.)  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0107773 (Dunegan) in view of U.S. Patent Application 2007/0040476 (Statnikov et al.).
With regards to claim 1, Dunegan discloses an acoustic emission detection system comprising, as illustrated in Figures 1-18, a waveguide 10 for ultrasonic testing of a wooden specimen (paragraph [0002]; Figure 12) comprising a mating portion 70,75 (e.g. mating portion is formed of disk-like segment 70 and cylindrical segment 70 as observed in Figures 4A-4B) configured for interfacing with an ultrasonic transducer 20,150 (e.g. a transducer 20 placed within a receptacle 150; paragraph [0055]; Figures 1,2,6,11) such that the mating portion includes a contact well (e.g. the region/area from the end surface 78 to the surface of disk-like segment 70 is considered this contact well as observed in Figures 4A-4B; paragraph [0081] – a hole can be drilled therethrough) recessed below a surface of the mating portion and configured to enable a connection between the transducer and the waveguide (paragraph [0060]); a body portion 65 (e.g. cylindrical segment in Figures 4A-4B) that is fabricated out of metal (e.g. metal road; claim 11) and extends from the mating portion (as observed in Figures 1,4A-4B) such that the body portion includes a proximal end (e.g. end of cylindrical segment 65 closest to the mating portion in Figures 4A-4B) and a distal end (e.g. end cylindrical segment 65 farthest to the mating portion in Figures 4A-4B); the distal end comprising a contact face 60 (e.g. conical tip) orthogonal to the body portion such that the contact face contacts a surface of the wooden specimen during the ultrasonic testing (paragraph [0059]); the proximal end is attached to the mating portion (as observed in Figures 4A-4B).  (See, paragraphs [0054] to [0099]).
	The only difference between the prior art and the claimed invention is the ultrasonic transducer is of a transducer horn.
	It would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a transducer horn for the ultrasonic transducer since the concept of a transducer horn is a well-known concept (as evidenced by U.S. Patent 8,322,221 issued to Sathish et al.) and is considered a matter of choice possibilities for the ultrasonic transducer without departing from the scope of the invention.  
	With regards to claim 2, Dunegan further discloses the waveguide is fabricated to generate a pre-determined resonance frequency that is optimal for non-destructive evaluation (NDE) of the wooden specimen.  (See, paragraphs [0009],[0063],[0064],[0084],[0092],[0093], [0096]; claim 7).
	With regards to claim 3, Dunegan further discloses a diameter of the body portion at the contact face is larger than a diameter of the body portion at the mating portion to increase a contact area such that the contact area comprises an area of the surface of the wooden specimen that is in contact with the contact face of the body portion.  (See, as observed in Figures 4A-4B).
	With regards to claim 4, Dunegan further discloses a shape of the contact face 60 of the body portion is selected from a group that comprises an ellipse and a polygon (e.g. conical tip is a polygon; paragraph [0058].  NOTE: ellipse is not disclosed in the specification of the Instant application)
	With regards to claim 5, Dunegan further discloses the contact well is circular in shape and forms an opening in the surface of the mating portion through which to receive the transducer horn.  (See, paragraphs [0058],[0060]; as observed in Figures 1,11).
	With regards to claim 6, Dunegan further discloses one or more side walls of the contact well are tapped to enable a threaded connection 77 with the transducer horn.  (See, paragraph [0060]; Figure 1).
	With regards to claim 7, Dunegan further discloses a diameter of the contact well is sized according to a diameter of the transducer horn.  (See, paragraphs [0060]; Figures 1,6A-6C,11).
	With regards to claim 8, Dunegan does not explicitly specify such structural arrangements as in the claim.  However, to have set such structural characteristics and configurations as claimed is considered to have been a matter of optimization and choice possibilities to further secure the ultrasonic transducer to the waveguide from breakage during testing when the waveguide is attached to the wooden specimen without departing from the scope of the invention.
	With regards to claim 9,  Dunegan  does not disclose the waveguide transmits an ultrasonic signal from the ultrasonic transducer through the contact face to the wooden specimen during the ultrasonic testing of the wooden specimen.
Statnikov et al. discloses an ultrasonic impact system comprising, as illustrated in Figures 1-34b, a waveguide 30 for ultrasonic testing comprising a mating portion 70,75 (e.g. mating portion 65; a transducer 40; a body portion 32,36 having a contact face 31; waveguide transmits an ultrasonic signal from the ultrasonic transducer through the contact face to the specimen under test during the ultrasonic testing (paragraph [0112]).  (See, paragraphs [0063] to [0122]).
	It would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the waveguide transmits an ultrasonic signal from the ultrasonic transducer through the contact face to the wooden specimen during the ultrasonic testing of the wooden specimen as suggested by Statnikov et al. to the system of Dunegan to have the ability to provide vibro-acoustic waves to the specimen under test.  (See, paragraph [0066] of Statnikov et al.).
	With regards to claim 10, Dunegan does not disclose the body portion is fabricated with an activatable adhesive to aid attachment of the contact face to the surface of the wooden specimen.  However, to have set such structural characteristics as using an activable adhesive as claimed is considered to have been a matter of optimization and choice possibilities to further secure the contact face to the wooden specimen from falling off during ultrasonic testing without departing from the scope of the invention.
	With regards to claim 11, Dunegan further discloses the predetermined resonance frequency is determined based at least on a species of the wooden specimen.  (See, paragraph [0052]).
	With regards to claim 12, Dunegan further discloses the distal end of the waveguide is detachable allowing an interchanging of different contact faces for a non-destructive evaluation (NDE) of the wooden specimen.  (See, paragraph [0060]).
	With regards to claim 13, Dunegan further discloses the body portion includes one or more non-contact surfaces that aid transmission of an ultrasonic signal through an entirety of the body portion.  (See, paragraph [0058]; Figures 4A-4B).
With regards to claims 14-18, the claims are commensurate in scope with the above
claims 1,3,4,8,9,12 and are rejected for the same reasons as set forth above.
With regards to claims 19-20, the claims are commensurate in scope with the above
claims 1,3,4 and are rejected for the same reasons as set forth above.
	
Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861